PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


AARON ALPHONSO GARCIA,                  
                          Petitioner,
                 v.
                                                 No. 05-1504
ALBERTO R. GONZALES, Attorney
General,
                      Respondent.
                                        
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A43-156-907)

                      Argued: March 15, 2006

                       Decided: July 26, 2006

      Before WIDENER and WILLIAMS, Circuit Judges, and
      William L. OSTEEN, Senior United States District Judge
  for the Middle District of North Carolina, sitting by designation.



Petition granted and remanded by published opinion. Judge Widener
wrote the opinion, in which Judge Williams and Senior Judge Osteen
concurred.


                            COUNSEL

ARGUED: George Millington Clarke, III, BAKER & MCKENZIE,
L.L.P., Washington, D.C., for Petitioner. Joanne Elizabeth Johnson,
UNITED STATES DEPARTMENT OF JUSTICE, Civil Division,
Washington, D.C., for Respondent. ON BRIEF: David J. Laing,
2                         GARCIA v. GONZALES
BAKER & MCKENZIE, L.L.P., Washington, D.C.; Mary Holper,
CAIR COALITION, Washington, D.C., for Petitioner. Peter D. Keis-
ler, Assistant Attorney General, Civil Division, James E. Grimes,
Senior Litigation Counsel, UNITED STATES DEPARTMENT OF
JUSTICE, Civil Division, Office of Immigration Litigation, Washing-
ton, D.C., for Respondent.


                              OPINION

WIDENER, Circuit Judge:

   This case is a petition for review of a decision by the Board of
Immigration Appeals holding that the petitioner, Aaron Garcia, is eli-
gible for deportation under the Immigration and Naturalization Act.
The Board held that Garcia was so eligible on account of his convic-
tion for reckless assault in the second degree in the State of New York
after he struck a pedestrian in his vehicle. It determined that this con-
viction is a "crime of violence" for purposes of the statute.

   Because this decision is contrary to the Supreme Court’s and our
circuit’s definitions of a "crime of violence" for the purposes of 18
U.S.C. § 16, we grant the petition for review.

                                   I.

   Aaron Garcia is a national of Trinidad and Tobago who came to
the United States on October 29, 1991 as a lawful permanent resident.
We are told without refutation that he is engaged to be married to an
American citizen, Miss Karen McCoy, and has a daughter, Kiara Gar-
cia, who is a recently born American citizen.

   Garcia pleaded guilty to the offense of reckless assault in the sec-
ond degree on September 1, 1999 in Kings County, New York. This
crime is a violation of N.Y. Penal Law § 120.05(4). He was charged
with this crime after he hit a pedestrian while he was speeding in his
car. He received a prison term of four years for this offense, from
which he was eventually paroled with a positive record.
                         GARCIA v. GONZALES                           3
   On February 24, 2004, the Department of Homeland Security
arrested Garcia in New York, and initiated deportation proceedings,
arguing that he was an alien convicted of an "aggravated felony"
under 8 U.S.C. § 1101(a)(43)(F). Garcia was transferred to Virginia
due to lack of detention space in New York.

   During the administrative proceedings, the Immigration Judge
determined that Garcia had been convicted of an aggravated felony
and ordered him deported. The Board of Immigration Appeals upheld
this determination. Garcia now seeks review of that decision.

                                  II.

   We examine legal issues determined by the Board of Immigration
Appeals de novo. Lopez-Soto v. Ashcroft, 383 F.3d 228, 234 (4th Cir.
2004). Although the Board is generally entitled to especial deference
in interpretations of the Immigration and Naturalization Act, INS v.
Aguirre-Aguirre, 526 U.S. 415, 424-25 (1999), where the Board con-
strues statutes over which it had no particular expertise, including the
federal and state and criminal law and statutes at issue in the present
case, the Board’s interpretation is not entitled to deference. Suther-
land v. Reno, 228 F.3d 171, 174 (2d Cir. 2000); Flores v. Ashcroft,
350 F.3d 666, 671 (7th Cir. 2003).

                                  III.

                                  A.

   8 U.S.C. § 1227(a)(2)(A)(iii) allows for the deportation of any alien
committing an "aggravated felony." This term is defined in 8 U.S.C.
§ 1101(a)(43), which includes, at subparagraph (F) the provision that
an aggravated felony includes "a crime of violence . . . for which the
term of imprisonment [is] at least one year." A "crime of violence"
is defined in 18 U.S.C. § 16 as

    (a) an offense that has as an element the use, attempted use,
    or threatened use of physical force against the person or
    property of another, or
4                         GARCIA v. GONZALES
     (b) any other offense that is a felony and that, by its nature,
     involves a substantial risk that physical force against the
     person or property of another may be used in the course of
     committing the offense.

   Here, subsection (a) does not apply. The law that Garcia was con-
victed under states only that "[a] person is guilty of assault in the sec-
ond degree when . . . (4) He recklessly causes serious physical injury
to another person by means of a deadly weapon or a dangerous instru-
ment," N.Y. Penal Law § 120.05. This definition does not contain an
element that there be the intentional employment of physical force
against a person or thing, and thus is beyond the scope of 18 U.S.C.
§ 16(a). This same determination was also reached by the Board.

   We next turn to 18 U.S.C. § 16(b), which we analyze under what
is called the categorical approach. Under this approach, to determine
whether a crime fits under this section’s definition, we look to the "in-
trinsic nature of the crime, not to the facts of each individual commis-
sion of the offense." Bejarano-Urrutia v. Gonzales, 413 F.3d 444, 446
(4th Cir. 2005) (quoting United States v. Aragon, 983 F.2d 1306,
1312 (4th Cir. 1993)). This examination is not made looking "to the
particular facts underling th[e] prior convictions." Taylor v. United
States, 495 U.S. 575, 600 (1990) (developing the categorical approach
as applied to criminal sentencing). Leocal v. Ashcroft, 543 U.S. 1, 7
(2004) (18 U.S.C. § 16 "requires us to look to the elements and nature
of the offense of conviction, rather than to the particular facts relating
to petitioner’s crime.").

   Central to the categorical analysis employed by the Board and that
the government urges is an interpretation of the "substantial risk"
requirement in 18 U.S.C. § 16(b) as running the risk of harming
another by one’s conduct. The Board described its analysis as looking
to whether "by its nature, the offense involves that in the course of
committing it the offender will intrinsically employ power, violence,
or pressure against a person or thing." (JA 226)

                                   B.

  We are of opinion that the interpretation adopted, and just above
quoted, by the Board and presented by the government is foreclosed
                          GARCIA v. GONZALES                           5
by precedent. We are of opinion that the case of Leocal v. Ashcroft,
as we have construed that case, is controlling. In that case, the defen-
dant, Josue Leocal, a Haitian national, was convicted of driving under
the influence of alcohol, causing serious bodily injury. Leocal, 543
U.S. at 3. The Immigration and Naturalization Service categorized
this as a "crime of violence" and sought to deport Leocal. 543 U.S.
at 3-4. The Court, however, ultimately reversed this decision, holding
that 18 U.S.C. § 16(b) required a higher showing of mens rea than just
negligence. "Interpreting § 16 to encompass accidental or negligent
conduct would blur the distinction between the ‘violent’ crimes Con-
gress sought to distinguish for heightened punishment and other
crimes." Leocal, 543 U.S. at 11. Instead, in order for there to be a
crime of violence sufficient to trigger deportation, "[t]he reckless dis-
regard [requirement] in § 16 [must], relate not to the general conduct
or to the possibility that harm will result from a person’s conduct, but
to the risk that the use of physical force against another might be
required in committing a crime." Leocal, 543 U.S. at 10 (footnote
omitted) (italics in original). And the Court specifically noted that it
was not presented a question in which a state or federal offense
required proof of the reckless use of force against the person or prop-
erty of another.

   The government seeks to distinguish the present case by arguing
that Leocal dealt only with negligent disregard, and that the question
of reckless disregard was left open for further adjudication, as the
Supreme Court indicated. Leocal, 543 U.S. at 13. However, this ques-
tion has been answered by this court, which, referring to Leocal, held
that recklessness, like negligence, is not enough to support a determi-
nation that a crime is a "crime of violence." Bejarano-Urrutia, 413
F.3d at 447 (4th Cir. 2005) (applying Leocal to a vehicular man-
slaughter case). There the petitioner, Rodolfo Bejarano-Urrutia, was
a Mexican national and lawful permanent resident in the United
States, much like Garcia was here. 413 F.3d at 445. In 2001,
Bejarano-Urrutia was involved in an automobile accident that killed
the driver of the other vehicle. Bejarano-Urrutia was indicted for
aggravated involuntary manslaughter in violation of Va. Code Ann.
§ 18.2-36.1(b) and for driving under the influence of alcohol in viola-
tion of Va. Code Ann. § 18.2-266. Bejarano-Urrutia made a plea
agreement and pleaded guilty to simple involuntary manslaughter
under Va. Code Ann. § 18.2-36 and to the driving under the influence
6                        GARCIA v. GONZALES
charge. 413 F.3d at 445. The government then began removal pro-
ceedings against him, arguing that the crime to which he had pleaded
guilty fit the definition of a crime of violence.

   On appeal, we held that such a violation did not qualify as a "crime
of violence" because "[a]lthough the crime of violating Va. Code
Ann. § 18.2-36 intrinsically involves a substantial risk that the defen-
dant’s actions will cause physical harm, it does not intrinsically
involve a substantial risk that force will be applied ‘as a means to an
end.’" Bejarano-Urrutia, 413 F.3d at 446-47 (citing Jobson v. Ash-
croft, 326 F.3d 367, 373 (2d Cir. 2003)). So, our Bejarano decision
is contrary to the Board’s holding in this case that the requirement of
the New York statute, § 120.05(4), of recklessly causing physical
injury to another, satisfied the "substantial risk" requirement of the
statute.

                                  IV.

   We find nothing that meaningfully distinguishes either the
Supreme Court’s holding in Leocal, or our own holding in Bejarano-
Urrutia, from the present case. Accordingly, we are of opinion that
8 U.S.C. § 16(b) requires that the substantial risk involved be a sub-
stantial risk that force will be employed as a means to an end in the
commission of the crime, not merely that reckless conduct could
result in injury. Accordingly, the Board of Immigration Appeals erro-
neously concluded that Garcia is eligible for deportation under 8
U.S.C. § 1227(a)(2)(A)(iii).

   The petition for review is accordingly granted, the order of the
Board is vacated, and the case remanded to the Board for action con-
sistent with this opinion.

                           PETITION GRANTED AND REMANDED